Case: 22-1426    Document: 20     Page: 1    Filed: 12/14/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    ARTHUR LOPEZ,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1426
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01166-EHM, Judge Edward H. Meyers.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
      Arthur Lopez files his opening brief and moves for
 leave to file supplemental pages to his opening brief and
 appendix, which we grant. Mr. Lopez also moves for alter-
 native service, which we deny. Upon review of Mr. Lopez’s
 arguments, read liberally in this pro se appeal, and the de-
 cision of the United States Court of Federal Claims, we de-
 termine that this case is appropriate for summary
 affirmance. See 28 U.S.C. § 1915(e).
Case: 22-1426     Document: 20     Page: 2    Filed: 12/14/2022




 2                                                 LOPEZ   v. US



     In 2019, the United States District Court for the Cen-
 tral District of California dismissed Mr. Lopez’s suit
 against the Superior Court of California. The United
 States Court of Appeals for the Ninth Circuit dismissed his
 appeal for failure to prosecute and denied his motion to re-
 instate. After the United States Supreme Court denied his
 petition for writ of certiorari as untimely, Mr. Lopez
 brought this suit at the Court of Federal Claims seeking
 $550,000,000. Mr. Lopez alleged a breach of contract by
 the Supreme Court’s acceptance of his filing fee without
 docketing his petition and alleged that the Ninth Circuit
 mishandled his appeal. The Court of Federal Claims dis-
 missed for lack of subject matter jurisdiction and failure to
 state a claim.
     Because “no substantial question regarding the out-
 come of the appeal exists,” we summarily affirm. Joshua
 v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994). The
 Court of Federal Claims was clearly correct that “the mere
 payment of a filing fee and other litigation-related ex-
 penses does not create a contract between a plaintiff and
 the United States,” Coleman v. United States, 635 F. App’x
 875, 878 (Fed. Cir. 2015) (citation omitted). See Hercules
 Inc. v. United States, 516 U.S. 417, 423–24 (1996) (reaf-
 firming that the Court of Federal Claims’ “jurisdiction ex-
 tends only to contracts either express or implied in fact,”
 which is one “founded upon a meeting of minds” (citation
 omitted)).
     Mr. Lopez fares no better in characterizing the alleged
 failures to provide “Constitutionally guaranteed processes”
 in his prior case, Dkt. No. 16 at 12, as an illegal exaction.
 “Article III forbids the Court of Federal Claims, an Article I
 tribunal, from reviewing the actions of an Article III court,”
 Petro-Hunt, LLC v. United States, 862 F.3d 1370, 1385
 (Fed. Cir. 2017) (citation omitted). Thus, “the Court of Fed-
 eral Claims cannot entertain [Mr. Lopez’s] takings claim
 that requires the court to scrutinize the actions of” the Cen-
 tral District of California, the Ninth Circuit, or the
Case: 22-1426    Document: 20      Page: 3     Filed: 12/14/2022




 LOPEZ   v. US                                               3



 Supreme Court. Id. (citation omitted); see Shinnecock In-
 dian Nation v. United States, 782 F.3d 1345, 1352 (Fed.
 Cir. 2015).
     We have considered Mr. Lopez’s other arguments; they
 raise no cognizable, non-frivolous basis for finding error in
 the Court of Federal Claims’ judgment.
     Accordingly,
     IT IS ORDERED THAT:
    (1) ECF No. 16 is accepted for filing as Mr. Lopez’s
 opening brief and appendix.
     (2) ECF No. 17 is granted to the extent that pages 4
 to 27 of ECF No. 17 are accepted as supplemental pages to
 Mr. Lopez’s opening brief and appendix. The motion is oth-
 erwise denied.
      (3) The Court of Federal Claims’ judgment is summar-
 ily affirmed.
     (4) Each side shall bear its own costs.
                                    FOR THE COURT

 December 14, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court